Citation Nr: 0010170	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-44 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from September 1964 
to November 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in May 1999 for 
additional development.  


REMAND

The appellant asserts that he has PTSD which developed as a 
result of his exposure to traumatic events while serving in 
Vietnam from April 1967 to November 1969.  He reported in an 
August 1995 statement that he was riding in a jeep with two 
other servicemen in February 1967 when they ran over a land 
mine, killing his good friend Grady L. Stocker.  He also 
stated that his unit had been caught in an ambush in March 
1967, which left 17 of his fellow servicemen dead.  He 
described another jeep accident, in June 1967, in which the 
jeep was blown up by a mine or a grenade and he was the only 
survivor of the five servicemen in the jeep.  He indicated 
that he was attached to Company A and HQ Company of the 1st 
Air Calvary Division, which had 47 men killed in action and 
14 others lose a leg or arm while he was attached to the 
unit.  His personnel records indicate that he was stationed 
in Vietnam from April 17, 1968, to November 19, 1969, and 
that he was a heavy vehicle operator.  

A previous search by the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) for confirming 
information as to the appellant's claimed stressful 
situations in Vietnam focused on unit history and casualties 
in 1967.  While this search was based on the appellant's 
statements and dates, review of the claims file suggests that 
a search should be made for the period between April 1968 and 
November 1969, as these dates appear to be the actual dates 
he was in Vietnam.  

The Board also notes that a complete copy of the appellant's 
service personnel file has not been obtained, as the page of 
DA Form 20 that lists unit assignments is not of record.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Appeals for Veterans 
Claims (Court)) has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  The 
Board believes that additional evidence still must be 
obtained in order to determine if the appellant has PTSD that 
can be linked to traumatic events to which he was exposed 
during military service.  Therefore, to ensure that VA has 
met its duty to assist the appellant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED once more to the 
RO for the following development:

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers who have treated 
him for PTSD in the years following service, 
and, if possible, specify the appropriate dates 
of treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified.  All records received 
should be associated with the claims file.  

2.  The RO should attempt to obtain the 
appellant's complete service personnel file, to 
include the page showing his unit assignments 
in Vietnam, and associate it with the claims 
file.  

3.  The RO should contact the National Personal 
Records Center in St. Louis, MO. for the 
purpose of obtaining morning reports from the 
appellant's units in Vietnam, Company A and HQ 
Company of the 1st Air Calvary Division, for 
the period from April 17, 1968, to November 19, 
1969.  

4.  The information already provided by the 
appellant should be forwarded to the U. S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, along 
with copies of the appellant's service 
personnel records for verification of the 
incident or incidents which the appellant has 
reported as stressors.  Any information 
obtained is to be associated with the claims 
folder and any additional development suggested 
by the USASCRUR should be undertaken by the RO.  

5.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service. In rendering this 
determination, the attention of the RO is 
directed to the cases of Zarycki and West, and 
the discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in combat 
with the enemy.".  

6.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of his 
psychiatric disorder.  The RO must specify, for 
the examiner, the stressor or stressors that it 
has determined are established by the record.  
The examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to a stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify whether each stressor found to be 
established by the RO was sufficient to produce 
PTSD; whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and, whether there is a link between 
the current symptomatology and one or more of 
the inservice stressors found to be established 
for the record by the RO and found to be 
sufficient to produce PTSD by the examiner. The 
report of the examination should include a 
complete rationale for all opinions expressed. 
The diagnosis should be in accordance with DSM-
IV(tm).  The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

6.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

7.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 4 -


